Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 8/19/2020 is acknowledged.  The traversal is on the ground(s) that a thorough search of any one group would necessarily encompass a search for the subject matter of the remaining group.  This is not found persuasive because searching all the features of each embodiment would require additional text searches and the addressing of those features in the present set of claims and on amendment.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/19/2020.


DETAILED ACTION





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by OCHIAI (6,494,799).

Regarding Claim 1, OCHIAI teaches A torque reaction pulley mountable at an inertia crusher to form part of a drive transmission mechanism for rotational drive of an unbalanced mass body within the crusher, the pulley comprising: a drive input portion (1) connectable to a motor to provide rotational drive to the pulley; a drive output portion (10) connectable to the mass body to transmit the rotational drive to the mass body; and a torque reaction coupling (4) formed non-integrally with the drive input and output 

Regarding Claim 2, OCHIAI teaches wherein the torque reaction coupling (4) is attached to the drive input (1) and output portions (10) via releasable attachments (2)(3)(10)(14) such that the elastic component may be mounted and decoupled from the drive input and output portions.

Regarding Claim 3, OCHIAI teaches wherein the torque reaction coupling (4) is mounted at one end of the pulley (1).

Regarding Claim 4, OCHIAI teaches wherein at least parts of the attachments (2)(3)(10)(14) are positioned externally at the pulley.

Regarding Claim 5, OCHIAI teaches wherein the torque reaction coupling (4) is connected indirectly to the drive output portion via at least one drive component (5a) forming a part of the pulley and configured to transmit the torque.



Regarding Claim 7, OCHIAI teaches wherein the drive input portion includes an annular belt support component (1b) arranged to mount and positionally support a belt drive to extend at least partially around the belt support component.

Regarding Claim 8, OCHIAI teaches wherein the drive output portion (10) includes a race having an internally extending socket capable of mounting one end of a drive shaft (11) demountably connectable to the pulley (1).

Regarding Claim 9, OCHIAI teaches further comprising a first adaptor flange (3b) coupled between and connecting the drive input portion (1) and the torque reaction coupling (4).

Regarding Claim 10, OCHIAI teaches further comprising a second adaptor flange (5b) coupled between and connecting the drive output portion and the elastic component (4).

Regarding Claim 11, OCHIAI teaches further comprising an adaptor shaft (portion of 10 which 5b surrounds) extending between and connecting the second adaptor flange (5b) and the drive output portion (10).

Regarding Claim 12, OCHIAI teaches wherein the elastic component (4) comprises includes at least one elastomeric component configured to twist in response to the transmission of the torque through the pulley (1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MITROFANOV (4,568,031) in view of OCHIAI (6,494,799).

Regarding Claim 15, MITROFANOV teaches An inertia cone crusher comprising a pulley 
MITROFANOV does not teach the pulley of Claim 1.
OCHIAI teaches the pulley of Claim 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley in MITROFANOV to have the configuration in .

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant argues that OCHIAI does not disclose “a torque reaction coupling” (Remarks pg. 6 para 1). The rubber ring (32) in OCHAI resiliently deforms depending on the torque fluctuation caused by the load on the compressor (24)(Col. 4 lines 6-12) and thus is a coupling that reacts to torque which can be considered a torque reaction coupling. 
Applicant argues that OCHAI has friction engagement paths through washers 6 and 7 (Remarks pg. 7 para. 1).  Applicant has not claimed that its device does not contain these features.
Applicant argues that OCHIAI does not contain various features of the claimed torque reaction coupling (Remarks pg. 7 para. 3). Applicant has not claimed these features.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654